DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a terminal wherein the mounting part has an outer profile matching with at least a portion of an inner profile of an insertion hole in a base, for restricting displacement of the terminal after being inserted into the insertion hole, and the fixing part is adapted to be threadedly connected with a fixing member so as to connect the fixing part to a circuit board; this in combination with the remaining limitations of the claim. 
Regarding claims 2-14: are allowable based on their dependency on claim 1.
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching an electronic device wherein the mounting part has an outer profile matching with at least a portion of an inner profile of the insertion hole in the base, for restricting displacement of the terminal after being inserted into the insertion hole, and the fixing part is adapted to be threadedly connected with the fixing member so as to connect the fixing part to the circuit board, wherein one of the fixing member and the fixing part passes through the fixing hole in the circuit board, matches and is connected with the other one of the fixing member and the fixing part, so that the base is fixed to the circuit board to electrically connect and fix the jump wire of the electronic component to the circuit board through the terminal; this in combination with the remaining limitations of the claim. 
Regarding claims 16-20: are allowable based on their dependency on claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OSCAR C JIMENEZ/Examiner, Art Unit 2833